Order, Supreme Court, New York *335County (Emily Goodman, J.), entered August 13, 1996, which denied plaintiffs motion to vacate a prior order, entered on default, dismissing the complaint for want of prosecution, unanimously affirmed, without costs.
The motion was properly denied for failure to offer an adequate excuse for either the default in opposing the motion to dismiss for want of prosecution or the failure to prosecute for virtually the entire eight-year period between the commencement of the action and the making of the instant motion. We also note that plaintiffs showing on the merits is very weak. Concur—Rosenberger, J. P., Wallach, Rubin, Williams and Torn* JJ.